DETAILED ACTION
Response filed on 1/21/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 3 and 13 are canceled.
Claims 1, 4-6, 10-11, 14-16, and 20 are amended.
Claims 1-2, 4-12, and 14-20 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 103 rejection
Applicant’s arguments filed on 1/21/2022 has been fully considered. Applicant’s arguments are moot in view of claim amendments and introduction of new prior art for rejection of amended claim elements.
35 U.S.C. § 103 rejection is not withdrawn.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG Jung-Fu et al. (WO 2019/120631), hereinafter “Cheng” in view of CHENDAMARAI KANNAN et al. (US 2017/0359815 A1), hereinafter “Chendamarai”, and further in view of “An introduction to Spread-Spectrum Communications”, Tutorial 1890, hereinafter “AN1890”.
Regarding claim 1, Cheng teaches, ‘a method for transmitting an uplink signal in a wireless network that provides an interlace structure in a frequency domain for uplink transmission’ (Cheng: [Abstract], “The present disclosure relates to methods and arrangements for determining a next interlace to be applied during a next transmission interval for a transmission in an unlicensed spectrum”; see also Cheng Fig. 3).
Cheng however fails to expressly teach, but Chendamarai in the same field of endeavor discloses, “Another consideration of the present disclosure is resource allocation on the UCI channels. A "resource" for UCI transmissions is defined as the combination of an interlace index and a multiplexing index.” ([0067]). 
Though Chendamarai does not expressly teach UE specific bit sequence, it is obvious to one of ordinary skill in the art that the interlace index may be represented by a sequence of bit sequences, bits of length sufficient to cover the total number of interlace indexes, when multiplexing within an interlace is not considered and an equipment is assigned a whole interlace. 
It would have been obvious to one of ordinary skill in the art before the effected filing date of the claimed invention to combine teaching of Chendamarai with that of Cheng to add multiplexing of multiple equipments to allocate resource across the bandwidth, for all the user equipments taking part in simultaneous communication with the base station.
Combination of Cheng and Chendamarai may thus be considered teaching, ‘obtaining a UE-specific bit sequence which uniquely identifies a user equipment (UE) among a plurality of UEs in the wireless network, wherein the UEs are identified by respective UE-specific bit sequences’.
Cheng teaches, ‘identifying a continuous frequency range which is shared by the UEs and is partitioned into an integer number of N interlaces that are non-overlapping, each interlace formed by a sequence of resource blocks (RBs) that are non-adjacent and equidistant in frequency’ (Cheng: Pg.2, lines 28-30, “one carrier is divided into N interlaces (N = 10 for 20 MHz carrier, and N = 5 for 10 MHz carrier), each interlace consisting 30 of M equally spaced physical resource blocks (M = 10 for both 10 MHz and 20 MHz carrier)”; see also Fig. 3 showing non-overlapping interlaces); and 
Cheng teaches, ‘transmitting the uplink signal’ (Cheng: Fig. 2) but fails to expressly teach,  ‘transmitting the uplink signal combined with the bit sequence from the UE to a base station in the wireless network, wherein the transmitted uplink signal combined with the bit sequence from the UE spreads across the continuous frequency range of all of the N interlaces in each of a plurality of consecutive symbol periods’.
As discussed above, Chendamarai teaches multiplexing of different equipments and discloses, “first interlace (interlace #1) may be allocated to a first access terminal (e.g., the access terminal 120) and a second interlace (interlace #2) may be allocated to a second access terminal.” (Chendamarai: [0068], lines 6-9). Cheng teaches shifting of interlaces every resource symbol, “the method comprises shifting the interlace structure in the frequency domain each time interval, e.g., each one symbol.” (Cheng: Pg. 10, lines 22-23). There are N interlaces as per disclosure by Cheng (see Pg. 2, lines 28-30). Therefore if interlace shifting happens per symbol, after N symbol period, a terminal would have covered all the interlaces and thus covered the bandwidth spanning across an entirety of the frequency range.
Combined disclosures by Cheng and Chendamarai however fails to disclose the claim element, ‘transmitted uplink signal combined with the bit sequence from the UE spreads across the continuous frequency range of all of the N interlaces in each of a plurality of consecutive symbol periods.’
AN1890 in the same field of endeavor teaches about spread spectrum technology where signal from each user spreads across the whole bandwidth (Fig. 4, The same frequency band can be shared by multiple users with spread-spectrum techniques; Fig. 10 shows CDMA systems access the same frequency band with unique keys or codes which are user specific; a bit sequence is a unique code assigned for a particular user; user specific code may be used considering whole bandwidth as a whole or even each individual resource block, if desired), thus teaching the claim element, ‘transmitting the uplink signal combined with the bit sequence from the UE to a base station in the wireless network, wherein the transmitted uplink signal combined with the bit sequence from the UE spreads across the continuous frequency range of all of the N interlaces in each of a plurality of consecutive symbol periods’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by AN1890 with that of combination of Cheng and Chendamarai to get the benefit of using spread spectrum system, as disclosed by AN1890, “Resistance to Interference and Antijamming Effects” (Pg. 4),  “Resistance to Interception” (Pg. 5), and “Resistance to Fading (Multipath Effects)” (Pg. 5) among others.

Regarding claim 2, combination of Cheng, Chendamarai, and AN1890 teaches the method of claim 1(discussed above). 
Cheng expressly fails to teach but Chendamarai discloses, use of Walsh codes for multiplexing index inside an interlace (Chendamarai: [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Chendamarai regarding use of Walsh code for multiplexing index, to interlace index and come up with the claimed invention, ‘wherein the UE-specific bit sequence is a pseudo-random (PR) bit sequence, an orthogonal bit sequence, or a quasi-orthogonal bit sequence’.
A person of ordinary skill would be motivated to use Walsh code for its orthogonal property and its industry-wide use in wireless communications.

Regarding claim 4, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 1 (discussed above), wherein the continuous frequency range is in an unlicensed spectrum of a Fifth-Generation New Radio (5G NR) wireless network’ (Cheng: Pg.8, lines 12-13, “Figure 1 schematically illustrates an example wireless communications network 10, e.g., a wireless communications network configured for operation according to 5G technologies.”).

Regarding claim 5, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 1 (discussed above), wherein the continuous frequency range is in an unlicensed spectrum of a Long Term Evolution (LTE)-based wireless network (Cheng: Pg. 1, lines 3-4, “The present disclosure relates generally to the field of transmission in a wireless communications network operating in an unlicensed spectrum”; “In MulteFire and in LTE a subcarrier spacing of 15kHz may be used”).

Regarding claim 6, it is for a method performed by a user equipment (UE) in a wireless network that provides an interlace structure in a frequency domain for uplink transmission. 
The claim elements,
‘identifying a continuous frequency range which is shared by a plurality of UEs and is partitioned into an integer number of N interlaces that are non-overlapping, each interlace formed by a sequence of resource blocks (RBs) that are non-adjacent and equidistant in frequency’; and 
‘transmitting by the UE an uplink signal using a different one of the N interlaces in each of N consecutive symbol periods, wherein the UE transmitting the uplink signal in the N consecutive symbol periods uses all RBs in all of the N interlaces spanning across an entirety of the continuous frequency range.’ Have been discussed above in claim 1.
Claim is rejected based on rejection of claim 1 using combined disclosures of Cheng, Chendamarai, and AN1890.

Regarding claim 7, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 6 (discussed above), wherein the UE uses the N interlaces according to a cyclic pattern which repeats every N symbol periods’ (Cheng: Pg. 12, lines 22-24, “According to some embodiments, the defined frequency shift is a predetermined number of subcarriers, e.g., a hopping offset selected as a multiple of a PRB bandwidth”, and Pg. 12, lines 30-31, “This is equivalent to adding a cyclic shift in frequency domain to each OFDM symbol”).

Regarding claim 8, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 6 (discussed above). 
Cheng does not expressly teach, but in the same field of endeavor Chendamarai teaches allocation of interlaces to different UEs, “first interlace (interlace #1) may be allocated to a first access terminal (e.g., the access terminal 120) and a second interlace (interlace #2) may be allocated to a second access terminal.” (Chendamarai: [0068], lines 6-9)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chendamarai with that of Cheng to come up with the claimed invention, ‘wherein the N interlaces in a given symbol period are allocated to respective ones of the UEs, with each UE allocated with a different one of the N interlaces’, motivated by using the bandwidth for multiple equipments using interlace structure to get the benefit of interlacing, one of which is the “maximum allowed power for a single interlace” ([abstract]).

Regarding claim 9, combination of Cheng, Chendamarai, and AN1890teaches ‘the method of claim 6 (discussed above)’. 
Cheng fails to expressly teach but Chendamarai discloses error correcting codes by use of MCS for user equipments (Chendamarai: [0096]). Use of error correcting codes is a common practice in communication and a person of ordinary skill in the art would be motivated to use some kind of error correction with uploaded data from user equipments for enhancing reliability of data communication.
Though combination of Cheng, Chendamarai and AN1890 fails to expressly teach, ‘wherein at least one of the N interlaces has a different number of RBs from others of the N interlaces’, it would have been obvious to a person of ordinary skill in the art, that in situations where the total number of RBs is not equally divisible by the number of interlaces, one interlace is going to have less number of RBs compared to other interlaces having equal numbers of RBs.

Regarding claim 10, combination of Cheng, Chendamarai, and AN1890teaches ‘the method of claim 6 (discussed above), wherein the continuous frequency range is in an unlicensed spectrum of a Fifth-Generation New Radio (5G NR) wireless network’ (Cheng: Pg.8, lines 12-13, “Figure 1 schematically illustrates an example wireless communications network 10, e.g., a wireless communications network configured for operation according to 5G technologies”) ‘or a Long Term Evolution (LTE)-based wireless network’ (Cheng: Pg. 1, lines 3-4, “The present disclosure relates generally to the field of transmission in a wireless communications network operating in an unlicensed spectrum”; “In MulteFire and in LTE a subcarrier spacing of 15kHz may be used”).

Regarding claim 11, the claim is a change in category compared to claim 1. Presence of an antenna in a wireless communication device is implied. Cheng discloses ‘a transceiver’ (Pg. 10, lines 7-8 discloses existence of a transmitter; presence of a receiver is implied in communication with an access point) coupled to the antenna; one or more processors coupled to the transceiver (Fig. 6, element 81a); and memory coupled to the one or more processors (Fig. 6, element 81b).
Claim elements have been discussed in in claim 1. Claim is rejected based on rejection of claim 1 using combined disclosures of Cheng, Chendamarai and AN1890.

Regarding claim 12, combination of Cheng, Chendamarai, and AN1890 teaches the UE of claim 11 (discussed above).
Cheng expressly fails to teach but Chendamarai discloses, use of Walsh codes for multiplexing index inside an interlace (Chendamarai: [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Chendamarai regarding use of Walsh code for multiplexing index, to interlace index and come up with the claimed invention, ‘wherein the UE-specific bit sequence is a pseudo-random (PR) bit sequence, an orthogonal bit sequence, or a quasi-orthogonal bit sequence’.
A person of ordinary skill would be motivated to use Walsh code for its orthogonal property and its industry-wide use in wireless communications.

Regarding claim 14, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 11 (discussed above), wherein the continuous frequency range is in an unlicensed spectrum of a Fifth-Generation New Radio (5G NR) wireless network’ (Cheng: Pg.8, lines 12-13, “Figure 1 schematically illustrates an example wireless communications network 10, e.g., a wireless communications network configured for operation according to 5G technologies.”).

Regarding claim 15, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 11 (discussed above), wherein the continuous frequency range is in an unlicensed spectrum of a Long Term Evolution (LTE)-based wireless network (Cheng: Pg. 1, lines 3-4, “The present disclosure relates generally to the field of transmission in a wireless communications network operating in an unlicensed spectrum”; “In MulteFire and in LTE a subcarrier spacing of 15kHz may be used”).

Regarding claim 16, it is a user equipment implementing method of claim 6. 
Cheng teaches, ‘a user equipment (UE) in a wireless network that provides an interlace structure in a frequency domain for uplink transmission’ (discussed above in claim 1). 
Presence of an antenna in a wireless communication device is implied. Cheng discloses ‘a transceiver’ (Pg. 10, lines 7-8 discloses a existence of a transmitter; presence of a receiver is implied in communication with an access point) coupled to the antenna; one or more processors coupled to the transceiver (Fig. 6, element 81a); and memory coupled to the one or more processors (Fig. 6, element 81b).
Claim elements,
‘identify a continuous frequency range which is shared by a plurality of UEs and is partitioned into an integer number of N interlaces, each interlace formed by a sequence of resource blocks (RBs) that are non-adjacent and equidistant in frequency; and 
transmit an uplink signal using a different one of the N interlaces that are non-overlapping in each of N consecutive symbol periods, wherein, when transmitting the uplink signal in the N consecutive symbol periods, the UE is further operative to use all RBs in all of the N interlaces spanning across an entirety of the continuous frequency range’, have been discussed above in claim 1.
The claim is a change in category with respect to claim 6, which is rejected based on rejection of claim 1 using Cheng, Chendamarai, and AN1890.

Regarding claim 17, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 16 (discussed above), wherein the UE is operative to use the N interlaces according to a cyclic pattern which repeats every N symbol periods’ (Cheng: Pg. 12, lines 22-24, “According to some embodiments, the defined frequency shift is a predetermined number of subcarriers, e.g., a hopping offset selected as a multiple of a PRB bandwidth”, and Pg. 12, lines 30-31, “This is equivalent to adding a cyclic shift in frequency domain to each OFDM symbol”).

Regarding claim 18, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 16 (discussed above). 
Cheng does not expressly teach, but in the same field of endeavor Chendamarai teaches allocation of interlaces to different UEs, “first interlace (interlace #1) may be allocated to a first access terminal (e.g., the access terminal 120) and a second interlace (interlace #2) may be allocated to a second access terminal.” (Chendamarai: [0068], lines 6-9)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chendamarai with that of Cheng to come up with the claimed invention, ‘wherein the N interlaces in a given symbol period are allocated to respective ones of the UEs, with each UE allocated with a different one of the N interlaces’, motivated by using the bandwidth for multiple equipments using interlace structure to get the benefit of interlacing, one of which is the “maximum allowed power for a single interlace” ([abstract]).

Regarding claim 19, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 16 (discussed above)’. 
Cheng fails to expressly teach but Chendamarai discloses error correcting codes by use of MCS for user equipments (Chendamarai: [0096]). Use of error correcting codes is a common practice in communication and a person of ordinary skill in the art would be motivated to use some kind of error correction with uploaded data from user equipments for enhancing reliability of data communication.
Though combination of Cheng, Chendamarai and AN1890 fails to expressly teach, ‘wherein at least one of the N interlaces has a different number of RBs from others of the N interlaces’, it would have been obvious to a person of ordinary skill in the art, that in situations where the total number of RBs is not equally divisible by the number of interlaces, one interlace is going to have less number of RBs compared to other interlaces having equal numbers of RBs.

Regarding claim 20, combination of Cheng, Chendamarai, and AN1890 teaches ‘the method of claim 16 (discussed above), wherein the continuous frequency range is in an unlicensed spectrum of a Fifth-Generation New Radio (5G NR) wireless network’ (Cheng: Pg.8, lines 12-13, “Figure 1 schematically illustrates an example wireless communications network 10, e.g., a wireless communications network configured for operation according to 5G technologies”) ‘or a Long Term Evolution (LTE)-based wireless network’ (Cheng: Pg. 1, lines 3-4, “The present disclosure relates generally to the field of transmission in a wireless communications network operating in an unlicensed spectrum”; “In MulteFire and in LTE a subcarrier spacing of 15kHz may be used”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                 

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462